DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 08/09/2022 has been entered and made of record.
Claims 1-17 and 19-30 have been amended.
New claims 31-38 are added.
Claims 1-38 are currently pending.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but are moot in view of the new ground(s) of rejection.


Claim Objections
Claims 7, 15, 22 and 30 are objected to because of the following informalities:
In claim 7 lines 2-3, the occurrence of “RSSI measurement” should be amended to ----“the RSSI measurement”---
In claim 15 lines 3, the occurrence of “RSSI measurement” should be amended to ----“the RSSI measurement”---
In claim 22 lines 3, the occurrence of “RSSI measurement” should be amended to ----“the RSSI measurement”---
In claim 30 lines 3, the occurrence of “RSSI measurement” should be amended to ----“the RSSI measurement”---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 14-18, 21-26, 29-30 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, IV et al. [hereinafter as Chen, IV], US 2019/0319686 A1 in view of Ying et al. [hereinafter as Ying], US 2022/0086843 A1. 
Regarding claim 1, Chen, IV discloses wherein a method for wireless communication performed by a user equipment (UE) (Fig.2 [0092], method for a hand-held wireless communication performed by WTRU user equipment and Fig.3 [0106], method of WTRU 102 user equipment), the method comprising:
receiving a first set of one or more beam specific received signal strength indicator
(RSSI) measurement configuration parameters with respect to a first UE reception
beam for one or more RSSI measurements to be performed using the first UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/ first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
receiving a second set of one or more beam specific RSSI measurement configuration
parameters with respect to a second UE reception beam for one or more other RSSI
measurements to be performed using the second UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception), wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam).
	However, Chen, IV does not explicitly disclose wherein transmitting a report including at least one of: 
a first indication of one or more RSSI measurements performed using the first UE
reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the
second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein transmitting a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or 
a second indication of one or more other RSSI measurements performed using the
second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190]) 

Regarding claim 2, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 3, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 6, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Ying further discloses receiving an indication of the first UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration and Fig.6 [0065], receiving an indication of the first UE beam configuration); and
receiving an indication of the second UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration Fig.6 [0065], receiving an indication of the second UE beam configuration).

Regarding claim 7, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of UE reception beams (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein RSSI measurement configuration parameters for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not received for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 8, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first UE reception beam is wider than the
Second UE reception beam (Fig.19 [0194], the first set of beams is wider than the second set of beams among multiple beams and Fig.29 [0238], wider beam for stable coverage and Fig.19 [0361], the first UE Rx beam is wider than the second UE Rx reception beams).

Regarding claim 9, Chen, IV discloses wherein a user equipment (UE) (Fig.2 [0092], WTRU user equipment and Fig.3 [0106], WTRU 102 user equipment), comprising:
at least one processor (Fig.3 [0106], processor 118 of WTRU 102 user equipment); and
a memory coupled to the at least one processor (Fig.3 [0106], memory 130-132 coupled to the processor 118 of WTRU 102 user equipment),
wherein the at least one processor is configured to (Fig.3 [0106], processor 118 of WTRU 102 user equipment is configured to):
receive a first set of one or more beam specific received signal strength indicator (RSSI) measurement configuration parameters with respect to a first UE reception beam for one or more RSSI measurements to be performed using the first UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/ first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
receive a second set of one or more beam specific RSSI measurement configuration parameters with respect to a second UE reception beam for one or more other RSSI measurements to be performed using the second UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception), wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam).
	However, Chen, IV does not explicitly disclose wherein transmit a report including at least one of:
a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more
beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein transmit a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190])

Regarding claim 10, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 11, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 14, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Ying further discloses the at least one processor is further configured to:
receive an indication of the first UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration and Fig.6 [0065], receiving an indication of the first UE beam configuration); and
receive an indication of the second UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration Fig.6 [0065], receiving an indication of the second UE beam configuration).

Regarding claim 15, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of UE reception beams (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein RSSI measurement configuration parameters for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not received for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 16, Chen, IV discloses wherein a method for wireless communication performed by a network entity (Fig.2 [0092], method for a wireless communication performed by a radio access network (RAN) 103-105), the method comprising:
transmitting a first set of one or more beam specific received signal strength indicator
(RSSI) measurement configuration parameters with respect to a first user equipment
(UE) reception beam of a UE for one or more RSSI measurements to be
performed by the UE using the first UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
transmitting a second set of one or more beam specific RSSI measurement configuration parameters with respect to a second UE reception beam of the UE for one or more other RSSI measurements to be performed by the UE using the second UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception),
wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam); and.
	However, Chen, IV does not explicitly disclose wherein receiving a report including at least one of: 
a first indication of one or more RSSI measurements performed using the first UE
reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the
second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein receiving a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190])

Regarding claim 17, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 18, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 21, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Ying further discloses transmitting an indication of the first UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the first beam configuration); and
transmitting an indication of the second UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the second beam configuration).

Regarding claim 22, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of reception beams of the UE (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein RSSI measurement configuration parameters for one or for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not transmitted for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with
the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/ remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 23, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first UE reception beam is wider than the
second UE reception beam (Fig.19 [0194], the first set of beams is wider than the second set of beams among multiple beams and Fig.29 [0238], wider beam for stable coverage and Fig.19 [0361], the first UE Rx beam is wider than the second UE Rx reception beams).

Regarding claim 24, Chen, IV discloses wherein a network entity (Fig.2 [0092], a radio access network (RAN) 103-105/network entity and Fig.3 [0106], base station, eNodeB, access point, any one of the nodes/network entity), comprising:
at least one processor (Fig.3 [0106], processor of the base station, eNodeB, access point, any one of the nodes/network entity); and
a memory coupled to the at least one processor (Fig.3 [0106], memory is coupled to the processor of the base station, eNodeB, access point, any one of the nodes/network entity),
wherein the at least one processor is configured to (Fig.3 [0106], processor of the base station, eNodeB, access point, any one of the nodes/network entity is configured to):
transmit a first set of one or more beam specific received signal strength indicator
(RSSI) measurement configuration parameters with respect to a first user equipment (UE) reception beam of a UE for one or more RSSI measurements to be performed by the UE using the first UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/ first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
transmit a second set of one or more beam specific RSSI measurement
configuration parameters with respect to a second UE reception beam of the UE for one or more other RSSI measurements to be performed by the UE using the second UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception), wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/ RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam).
	However, Chen, IV does not explicitly disclose wherein receive a report including at least one of:
a first indication of one or more RSSI measurements performed using the
first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed
using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein receive a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190])

Regarding claim 25, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 26, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the RSSI measurement configuration
parameters include at least one of: an indication of a measurement duration;
an indication of a measurement periodicity; an indication of a subframe offset;
an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 29, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Ying further discloses the at least one processor is further configured to:
transmit an indication of the first UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the first UE beam configuration); and
transmit an indication of the second UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the second UE beam configuration).

Regarding claim 30, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of UE reception beams of the UE (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein RSSI measurement configuration parameters for one or for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not transmitted for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with
the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/ remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 31, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Ying further discloses performed using the second UE reception beam are performed in a millimeter wave frequency band (Fig.20 [0228]-[0234], RSSI measurement receive beam/the UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], a receive beam for RSSI measurement/ reception beam of the UE are performed in FR2/a millimeter wave frequency band).

Regarding claim 32, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Ying further discloses performed using the second UE reception beam are performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).

Regarding claim 33, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam are performed in a millimeter wave frequency band (Fig.20 [0261], RSSI measurement receive beam using the first UE reception beam and the second UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], receive beam for RSSI measurement/reception beam of the first and second UE are performed in FR2/a millimeter wave frequency band).

Regarding claim 34, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam are performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], the first and second UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).

Regarding claim 35, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in a millimeter wave frequency band (Fig.20 [0261], RSSI measurement receive beam using the first UE reception beam and the second UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], receive beam for RSSI measurement/reception beam of the first and second UE are performed in FR2/a millimeter wave frequency band and Fig.20 [0228]-[0234], performing in FR2/a millimeter wave frequency band).

Regarding claim 36, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], the first and second UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).

Regarding claim 37, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in a millimeter wave frequency band (Fig.20 [0261], RSSI measurement receive beam using the first UE reception beam and the second UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], receive beam for RSSI measurement/reception beam of the first and second UE are performed in FR2/a millimeter wave frequency band and Fig.20 [0228]-[0234], performing in FR2/a millimeter wave frequency band).

Regarding claim 38, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], the first and second UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).


Claims 4-5, 12-13, 19-20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, IV et al. [hereinafter as Chen, IV], US 2019/0319686 A1 in view of Ying et al. [hereinafter as Ying], US 2022/0086843 A1 further in view of Yao et al. [hereinafter as Yao], US 2019/0253912 A1.
Regarding claim 4, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 5, Chen, IV and Ying disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 12, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication is a multiple of the measurement reports/a value of second measurement periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 13, Chen, IV and Ying disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 19, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 20, Chen, IV and Ying disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 27, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication is a multiple of the measurement reports/a value of second measurement periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 28, Chen, IV and Ying disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV and Ying disclose wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV and Ying to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414